DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.
The amendment filed 2/22/2021 has been entered.  Claims 7-8 and 11-12 have been canceled.  Claims 1-6, 9, 10, and 13-21 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Terminal Disclaimer
The terminal disclaimer filed on 2/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/538253 has been reviewed and is accepted.  The terminal disclaimer has been recorded and as noted in the Advisory Action dated 3/4/2021, the terminal disclaimer has overcome the obviousness double patenting rejection over the copending application.
Claim Rejections - 35 USC § 103
Claims 1-6, 9, 10, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ota (US2019/0055467) in view of Dubrow (US2012/0113672.)  Ota discloses a quantum dot (QD)-containing electronic device comprising a QD layer as an electronic device body (1) 2·day or less, preferably 0.5 g/m2·day or less, even more preferably 0.2 g/m2·day or less, with examples having a moisture permeability of 0.1 and 0.2 g/m2·day (reading upon the claimed moisture vapor transmission rate of at least 0.006 g/m2·day and less than 9 g/m2·day as recited in instant claims 1, 10 and 13, as well as the claimed at most 0.1 g/m2·day as recited in instant .  
Thus, with regards to instant claims 1 and 13, Ota discloses a wavelength converting member as in the instantly claimed invention, except Ito does not disclose that the quantum dot layer comprises 1-10wt% of a light scattering agent nor that the surface of each of the protective sheets/outer barrier layers is matted as in instant claims 1 and 13, and further with regards to instant claim 13, that the sealing and/or adhesive layer that directly bonds the organic layer of the outer layer to the quantum dot layer is a “light-diffusion promoting layer” as instantly claimed.  However, Dubrow discloses a similar wavelength converting member comprising a QD layer containing QDs for use in QD lighting devices such as BLUs for LCDs, wherein like Ito, Dubrow discloses that the QDs are preferably coated with one or more organic/ligand coatings, embedded in one or more matrix materials and/or sealed by one or more barrier layers in order to provide QD photostability and to protect the QDs from environmental conditions including moisture (Entire document, particularly Abstract, Paragraphs 0006-0011 and 0102), wherein Dubrow discloses that in certain embodiments, one or more scattering features can be incorporated into the QD films or devices of the invention for manipulation of primary light to increase the optical path length of primary light in a QD light conversion film thereby increasing the efficiency of the QD BLU (Paragraph 0012), wherein suitable scattering features include scattering beads in the QD film, scattering domains in the host matrix, and/or features formed on the barrier layer or the light guide panel (LGP), with preferred embodiments comprising scattering particles (e.g. 2840 as in Figs. 28B-28C) dispersed in the QD phosphor material or QD film in a concentration of about 1% to about 15% by volume, or about 2 to about 30% by weight, depending on the characteristics of the scattering particles and the QD phosphor material (Paragraphs 0012, 0083, 0177 and 0180-0185; Figs. 28B-C), thereby reading upon the claimed “1 to 10 wt% of a light-scattering agent with respect to the single quantum dot layer” as recited prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way.
With regards to instant claim 2, Ota discloses that the QD layer may have any desired dimensions, form, structure and thickness, wherein the thickness can be controlled by known methods in the art such as wet coating, spread coating and rotary coating (Paragraph 0047), and although it is known in the art that viscosity of a coating can affect the thickness as well as the leveling of a coating (see for example Ota, Paragraph 0183), Ota does not disclose incorporating a thickening agent into the QD layer.  However, Dubrow similarly discloses that the QD film can be any desirable thickness and that the thickness can be controlled by any method known in the art, such as wet coating, painting, spin coating, screen printing (Paragraph 0133), wherein the QD film may include materials, ligands and/or matrix materials, that provide a desired viscosity (Paragraph 0102) and also discloses that the ligands and/or matrix material can include a cross-linker which would read upon the broadly claimed “thickening agent” of instant claim 2 (Paragraph 0124).  Hence, the invention as recited in instant claim 2 would have been obvious over the teachings of Ota in view of Dubrow given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results, particularly given that incorporation of a thickener is a known method for controlling the thickness of a coating composition.
With regards to instant claim 3, although Ota discloses that the QDs absorb light of a particular wavelength or in a particular wavelength range (Paragraph 0052) with examples of inorganic fluorescent material for the QDs including nanocrystals of II-VI compound prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
With regards to instant claim 4, as noted above, Ota discloses that the protective sheet (3) has a moisture permeability of 1.0 g/m2·day or less, preferably 0.5 g/m2·day or less, even more preferably 0.2 g/m2·day or less, with examples having a moisture permeability of 0.1 g/m2·day (Paragraph 0234, Table 1), reading upon the claimed moisture vapor transmission rate of at most 2·day, and thereby rendering the invention as recited in instant claim 4 obvious over the teachings of Ota in view of Dubrow.
With regards to instant claims 5-6 and 9, both Ota and Dubrow disclose embodiments wherein the protective/barrier layer(s) hermetically seal the QD film such that the protective/barrier layer(s) is/are entirely around a periphery of the single quantum dot layer as recited in instant claim 5, with Ota and Dubrow also specifically disclosing preferred embodiments comprising a pair of protective sheets on both a top and a bottom of the single quantum dot layer as recited in instant claim 6 (Ota: Paragraphs 0048-0049 as discussed above, as well as Fig. 5; Dubrow: Figs. 18A-C, Paragraph 0153, Claim 86.)  Thus, the invention as recited in instant claims 5 and 6 would have been obvious over the teachings of Ota in view of Dubrow.  Further, with regards to instant claim 9, in addition to the above discussion regarding claim 6 from which instant claim 9 depends, it is again noted that Ota clearly discloses the use of a PET layer/film as the organic layer adjacent to the EVA sealing/adhesive layer to bond the protective outer layer(s) to the QD layer thereby reading upon the claimed outer layers comprise a polyethylene terephthalate film.  Thus, the invention as recited in instant claim 9 would have been obvious over the teachings of Ota in view of Dubrow.
With regards to instant claim 10, which includes all of the limitations of instant claim 1 as discussed and addressed above, along with limitations regarding the thickness of the single QD layer and the overall wavelength converting member, it is again noted that Ota discloses that the QD layer may have any desired thickness, and specifically discloses a QD layer or film having a thickness of 500 microns or less, preferably 250 microns or less, with an example QD film having a thickness of 100 microns, reading upon the claimed thickness of 10 to 500 microns for the single QD layer (Paragraph 0047, Examples).  Ota also discloses that the material, 
With regards to instant claim 14, Ota clearly discloses a layer structure including an adhesive layer, e.g. an EVA sealing/adhesive layer, and a PET layer as an organic layer bonded to the EVA layer and present between the adhesive layer and additional layer(s) of the protective sheet(s) as the outer layer(s); and given that Dubrow, as discussed in detail above, provides clear motivation for the surfaces of the protective barrier layer(s) to be matted, the invention as recited in instant claim 14 would have been obvious over the teachings of Ota in view of Dubrow for the reasons discussed in detail above with regards to instant claim 1.
With regards to instant claim 15, although Dubrow discloses that the barrier layer may be textured as discussed above reading upon the matted surfaces and providing motivation for such matted surfaces with respect to the invention taught by Ota, Dubrow does not specifically recite that the surface of the outer barrier layer is sandblasted as instantly claimed.  However, the Examiner takes the position that the claimed “sandblasted” limitation is a process limitation that does not differentiate the claimed invention from the invention taught and/or suggested by Ota in view of Dubrow, and again further notes that sandblasting is an obvious method of producing a textured surface in the art and hence would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention thereby rendering the invention as recited in instant claim 15 obvious over the teachings of Ota in view of Dubrow as discussed in detail above, including as discussed above with regards to instant claim 1 from which claim 15 depends.
With regards to instant claims 16-21, Ota discloses an embodiment wherein the protective barrier layer (24) is wrapped over the entire surface of the quantum dot layer (22) as shown in Fig. 5 (Paragraph 0084), and also discloses, as noted above, that in a preferred embodiment, two protective barrier sheet layers are attached in a mechanically hermetic manner, prima facie obviousness to simply substitute one known element (type of seal) for another to obtain predictable results.
Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but are moot in view of the new grounds of rejection presented above.  The obviousness rejection based upon Dubrow (alone) as recited in the prior office action has been withdrawn by the Examiner in light of Applicant’s claim amendments filed 2/22/2021 and the newly cited Ota reference above.  The obviousness double patenting rejections over copending Application No. 15/538,253 have been obviated by the properly filed terminal disclaimer as noted above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        April 30, 2021